As filed with the Securities and ExchangeCommission on October 14, 2ct File No. 033-051861940 Act File No. 811-04651U.S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 xPRE-EFFECTIVE AMENDMENT NO. ¨POST-EFFECTIVE AMENDMENT NO. 60and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 xAMENDMENT NO. 60(CHECK APPROPRIATE BOX OR BOXES)JOHN HANCOCK STRATEGIC SERIES(EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER), MASSACHUSETTS 02210-2805(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE)REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE(617) 663-2999JOHN J. DANELLO, ESQ., MASSACHUSETTS 02210-2805(NAME AND ADDRESS OF AGENT FOR SERVICE)COPIES OF COMMUNICATIONS TO:MARK P. GOSHKO, ESQ. K & L GATES LLPONE LINCOLN STREETBOSTON, MA 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on [date] pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. TABLE OF CONTENTS SIGNATURES Exhibit Index EX- EX- EX- EX- EX- EX- SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 14 th day of October, 2014. JOHN HANCOCK STRATEGIC SERIES By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Andrew G. Arnott President October 14, 2014 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer October 14, 2014 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee October 14, 2014 Charles L. Bardelis /s/ Craig Bromley * Trustee October 14, 2014 Craig Bromley /s/ Peter S. Burgess * Trustee October 14, 2014 Peter S. Burgess /s/ William H. Cunningham * Trustee October 14, 2014 William H. Cunningham /s/ Grace K. Fey * Trustee October 14, 2014 Grace K. Fey /s/ Theron S. Hoffman * Trustee October 14, 2014 Theron S. Hoffman /s/ Deborah C. Jackson * Trustee October 14, 2014 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee October 14, 2014 Hassell H. McClellan /s/ James M. Oates * Trustee October 14, 2014 James M. Oates /s/ Steven R. Pruchansky * Trustee October 14, 2014 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee October 14, 2014 Gregory R. Russo /s/ Warren A. Thomson * Trustee October 14, 2014 Warren A. Thomson *By: Power of Attorney By: /s/ Nicholas J. Kolokithas Nicholas J. Kolokithas Attorney-in-Fact *Pursuant to Power of Attorney previously filed with Post-Effective Amendment No. 59 to the Trust’s Registration Statement on September 25, 2014 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
